DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
According to applicant’s arguments filed on 11/09/2022 independent claims 7 and 11 have been amended, which made the withdrawal of 112(b) rejection over claims 7-20.

3. Applicant’s arguments with respect to  independent claim(s)  7 and 11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
4.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.Claim(s) 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita (US Pub.No.2019/0354677).  
  
6. Regarding claim 11 Yamashita teaches a computer-implemented method comprising:  identifying a set of device drivers stored on a universal serial bus (USB) device, determining a device driver of the set of device drivers on the USB device matches a known device driver for a microcontroller device (Figs.3,5 and Para:0050-0052 teaches identifying the set of device drivers on the USB device and performing verification of the device driver);

identifying a security score associated with the device driver; and taking a security action corresponding to the security score (Fig.5 and Para:0052-0060 teaches the verification of USB device driver, and determine that the result of verification corresponds to a normal value. If the result shows that the value is not normal (an abnormal value) then, the OS 303 disables the USB device driver 305 and does not transfer the USB device firmware 306 to the USB device 206. And if the value is normal, then, the CPU starts an operation of the USB device driver on RAM).

7.    Regarding claim 12 Yamashita teaches the computer-implemented method, further comprising: determining the security action by reference to a table associating a set of security actions, including the security action, with a range of security scores, including the security score (Para:0050-0056 teaches verification of USB device driver, and determine that the result of verification corresponds to a normal value. Taking appropriate security action based on the generated value).

8. Regarding claim 13 Yamashita teaches the computer-implemented method further comprising: detecting the USB device inserted into a USB port (Para:0052 and Para: 0066 teaches detecting the USB device connected to the computer).

9. Regarding claim 14 Yamashita teaches the computer-implemented method, wherein the security action is blocking the USB port from use by the USB device (Figs.3,5 and Para:0050-0055 teaches the verification of USB device driver, and determine that the result of verification corresponds to a normal value. Based on the verification taking a security action. The security action is blocking/disabling the unknown device).

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11. Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US Pat.No.10,091,203) in view of Yu (CN 105426203). 

12 .Regarding claim 7 Galloway teaches a computer-implemented method comprising: reading read-only memory (ROM) information on a universal serial bus (USB) device; identifying, in the ROM information, a set of trails of configuration files (Col.6, lines.52-67; Col.7, lines.1-20 teaches identifying the configuration files in the USB device);

Galloway teaches all the above claimed limitations but does not expressly teach determining a trial of the set of trails matches a pre-determined trail of a known configuration file threat; identifying a security score associated with the pre-determined trail; and taking a security action corresponding to the security score.

Yu teaches determining a trial of the set of trails matches a pre-determined trail of a known configuration file threat; identifying a security score associated with the pre-determined trail; and taking a security action corresponding to the security score (Page.2, Under Title: “Invention Contents”, Lines.1-21 teaches the configuration files of the U disk is inserted into the USB interface on the vehicle terminal; calculating the check code [trials herein] in the configuration files using an algorithm. Comparing the  second check code with the first check code. If the comparison is equal, then the configuration information is written into the corresponding position, finishing the configuration. The configuration information includes a parameter name and a parameter value.
Page.3, Under Title: “Preferred Embodiment, Lines.1- 39; and  Page.4, Lines.1-2 teaches writing the configuration information into the configuration file, calculating the first check code according to the CRC16 algorithm,  the check code is written to the configuration file, the configuration file of the U disk is inserted into the USB interface on the vehicle terminal, the configuration information includes a parameter name and a parameter value;  the vehicle terminal reads the configuration file, CRC16 algorithm then calculates the second check code. The second check code is then compared with the first check code. If, the comparison is equal, then, according to different application types, the parameter is divided into different data groups. Each group has different named, searched parameter in the configuration file. Firstly, search the file number of the group name, if there is array name, then further searching the corresponding parameter name, searching the corresponding parameter, and the parameter is written into the corresponding position, and complete the configuration.
i.e., the vehicle terminal reads the file content and calculates the check code, and  the check codes are compared (second check code with first check code); reading the configuration file content, identifying the parameter name, and obtains the corresponding parameter value; the obtained parameter is judged rationally, which extracts the USB corresponding parameter value in the parameter configuration file; checking and/or deciding whether the parameter value exceeds the fixed range, or may not be the special symbol, etc.;  the terminal then prompts the operation, either as, "successful " or “failure” configuration. If the configuration is a failure, then, the failure reason and time of the configuration will be written at the end position of the corresponding configuration file of the U disk).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway to include determining a trial of the set of trails matches a pre-determined trail of a known configuration file as taught by Yu, such a setup would improve the configuration efficiency.

13.  Regarding claim 8 Yu teaches the computer-implemented method, further comprising: determining the security action by reference to a table associating a set of security actions, including the security action, with ranges of values of security scores, including the security score (Page.3, Under Title: “Preferred Embodiment, Lines.1- 39; and  Page.4, Lines.1-2 teaches writing the configuration information into the configuration file, calculating the first check code according to the CRC16 algorithm,  the check code is written to the configuration file, the configuration file of the U disk is inserted into the USB interface on the vehicle terminal, the configuration information includes a parameter name and a parameter value;  the vehicle terminal reads the configuration file, CRC16 algorithm then calculates the second check code. The second check code is then compared with the first check code. If, the comparison is equal, then, according to different application types, the parameter is divided into different data groups. Each group has different named, searched parameter in the configuration file. Firstly, search the file number of the group name, if there is array name, then further searching the corresponding parameter name, searching the corresponding parameter, and the parameter is written into the corresponding position, and complete the configuration.
i.e., the vehicle terminal reads the file content and calculates the check code, and  the check codes are compared (second check code with first check code); reading the configuration file content, identifying the parameter name, and obtains the corresponding parameter value; the obtained parameter is judged rationally, which extracts the USB corresponding parameter value in the parameter configuration file; checking and/or deciding whether the parameter value exceeds the fixed range, or may not be the special symbol, etc.;  the terminal then prompts the operation, either as, "successful " or “failure” configuration. If the configuration is a failure, then, the failure reason and time of the configuration will be written at the end position of the corresponding configuration file of the U disk).

14.  Regarding claim 9 Galloway teaches the computer-implemented method further comprising: detecting the USB device inserted into a USB port (Col.6, lines.52-67; Col.7, lines.1-20 teaches detecting the USB device inserted into the port).

15. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US Pat.No.10,091,203) in view of Yu (CN 105426203) as applied to claim 9 above and further in view of  Cheng (CN 106961361)

16.  Regarding claim 10 Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the security action is blocking the USB port from use by the USB device.

Cheng teaches the computer-implemented method, wherein the security action is blocking the USB port from use by the USB device  (Page.6, last para.11, lines.4-5 and  Page.7, lines.1-9 teaches the security action is disabling unknown device).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Cheng, such a setup would detect the behavior of unknown device before it potentially cause damage to the computing environment.

17. Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US Pub.No.2019/0354677) as applied to claim 11 above and in view of Moreno (US Pub.No.2022/0341990). 

18. Regarding claim 15 Yamashita teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the set of known device driver microcontroller device drivers comprises a driver for one or more selected from a group consisting of: CH3430; FT232RL; ATMEGA16u2; and ATMega32U04.

Moreno teaches the computer-implemented method, wherein the set of known device driver microcontroller device drivers comprises a driver for one or more selected from a group consisting of: CH3430; FT232RL; ATMEGA16u2; and ATMega32U04 (Para:0100 and para:0104-0105 teaches the device driver is selected from a group consisting of FT232RL).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Yamashita to include the set of known device driver microcontroller device drivers comprises a driver for one or more selected from a group consisting of: CH3430; FT232RL; ATMEGA16u2; and ATMega32U04 as taught by Moreno, since different device driver are obvious variants and would not yield any unpredictable result.

19. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US Pat.No.10,091,203) in view of Yu (CN 105426203) as applied to claim 7 above and further in view of  Fletcher (US Pub.No.2002/0143795).
20. Regarding claim 16  Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the pre-determined trails of configuration files are associated with “script.bin” files.

Fletcher teaches the computer-implemented method, wherein the pre-determined trails of configuration files are associated with “script.bin” files (Para:0012 and Para:0062).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Fletcher, since different file types/format are obvious variants and would not yield any unpredictable result.

21. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US Pat.No.10,091,203) in view of Yu (CN 105426203) as applied to claim 7 above and further in view of  Nomura (US Pub.No.2019/0155960).

22. Regarding claim 17 Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the  pre-determined trail is associated with “.ino” files.

Nomura teach the computer-implemented method, wherein the  pre-determined trail is associated with “.ino” files (Para:0023, Para:0080 and Pra:0083 teaches “.ino files”).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Nomura, since different file types/format are obvious variants and would not yield any unpredictable result.

23.  Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway (US Pat.No.10,091,203) in view of Yu (CN 105426203) as applied to claim 7 above and further in view of  Igelka  (US Pub.No.2013/0198717).

24. Regarding claim 18 Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the pre-determined trail is associated with “.h” files.

Igelka teaches the computer-implemented method, wherein the pre-determined trail is associated with “.h” files (Para:0033-0034 teaches “.h” files).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Igelka, since different file types/format are obvious variants and would not yield any unpredictable result.

25. Regarding claim 19 Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the pre-determined trail is associated with “.cpp” files. 

Igelka teaches the computer-implemented method, wherein the pre-determined trail is associated with “.cpp” files (Para:0033-0034 teaches “.cpp” files).

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Igelka, since different file types/format are obvious variants and would not yield any unpredictable result.

26.  Regarding claim 20 Galloway in view of Yu teaches all the above claimed limitations but does not expressly teach the computer-implemented method, wherein the pre-determined trail is associated with one or more selected from a group consisting of: “script.bin” files; “ino” files; “.h” files; and “.cpp” files. 

Igelka teaches the computer-implemented method wherein the pre-determined trail is associated with one or more selected from a group consisting of: “script.bin” files; “ino” files; “.h” files; and “.cpp” files (Para:0033-0034). 

Therefore, it would have been obvious to one of the ordinary skills in the art before the invention was filed to modify Galloway in view of Yu to include the security action is blocking the USB port from use by the USB device as taught by Igelka, since different file types/format are obvious variants and would not yield any unpredictable result.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506.  The examiner can normally be reached on Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431